DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-3, 5, 7-13, 15, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schuler, et al. (EP3540845).
Regarding claim 1, Schuler discloses  a cooling frame (cooling frame 24 in support frame 20, Fig. 5, abstract) for an inter-cellular cooling of an energy store having battery cells(pouch cells 10, Fig. 5, abstract), comprising: a plate-like frame  having an inlet and an outlet for cooling fluid (cooling frame 24 with inlet 28, and outlet 30 in Fig. 7, [0051], [0053]), wherein the plate-like frame includes an interior cooling channel that leads from the inlet to the outlet(cooling channel 26, Fig. 7, [0051]), and a film disposed on each of a front side and a back side of the plate-like frame(foil 32, Fig. 5, [0053]), wherein the film bounds the interior cooling channel perpendicularly to a plate plane and is tightly connected to the plate-like frame([0053], Fig. 5).
Regarding claim 2, Schuler discloses all of the claim limitations as set forth above. Schuler further discloses the plate like frame is a plastic injection-moulded part or an extruded profile ([0014]).
Regarding claim 3, Schuler discloses all of the claim limitations as set forth above. Schuler further discloses one of: the film is welded to the plate-like frame([0055]), and the film disposed on the front side and on the back side are directly welded to one another, and the plate-like frame is situated inside([0055], Fig. 6).
Regarding claim 5, Schuler discloses all of the claim limitations as set forth above. Schuler further discloses  the inlet and the outlet are arranged on opposite outer edges of the plate-like frame(Fig. 10), the plate-like frame includes longitudinal webs that interconnect the two outer edges(cooling channels 26, Fig. 10), and two collectors are provided that engage about the two outer edges(sealing area 31, Fig. 5, [0034], [0059]).
Regarding claim 7, Schuler discloses all of the claim limitations as set forth above. Schuler further discloses at least one of: the longitudinal webs are linear or bent or have corners, and the longitudinal webs have openings(Fig. 10).
Regarding claim 8, Schuler discloses all of the claim limitations as set forth above. Schuler further discloses  further comprising flanges disposed on an outer edge, structured and arranged as positioning aids for pouch cells(support frame 20, Fig. 5).
Regarding claim 9, Schuler discloses an electric energy store(battery cell arrangement 18, Fig. 5, abstract), comprising: at least two battery cells(pouch cells 10, Fig. 5, [0047]); a cooling frame arranged between the at least two battery cells (see support frame 20 with cooling frame 24 in Fig. 5, [0050]), the cooling frame including: a plate-like frame having an inlet and an outlet for cooling fluid (cooling frame 24 with inlet 28, and outlet 30 in Fig. 7, [0051], [0053]), wherein the plate-like frame includes an interior cooling channel that leads from the inlet to the outlet (cooling channel 26, Fig. 7, [0051]); and a film disposed on each of a front side and a back side of the plate-like frame (foil 32, Fig. 5, [0053]), wherein the film bounds the interior cooling channel perpendicularly to a plate plane and is tightly connected to the plate-like frame ([0053], Fig. 5).
Regarding claim 10, Schuler discloses all of the claim limitations as set forth above. Schuler further discloses further comprising a spacer arranged between two adjacent battery cells(compressible member 34, Fig. 6, [0054]).
Regarding claim 11, Schuler discloses a motor vehicle([0009]), comprising: an electric energy store (battery cell arrangement 18, Fig. 5, abstract), the electric energy store including:
at least two battery cells (pouch cells 10, Fig. 5, [0047]); a cooling frame arranged between the at least two battery cells (see support frame 20 with cooling frame 24 in Fig. 5, [0050]), the cooling frame including: a plate-like frame having an inlet and an outlet for cooling fluid (cooling frame 24 with inlet 28, and outlet 30 in Fig. 7, [0051], [0053]), wherein the plate-like frame includes an interior cooling channel that leads from the inlet to the outlet (cooling channel 26, Fig. 7, [0051]); and a film disposed on each of a front side and a back side of the plate-like frame (foil 32, Fig. 5, [0053]), wherein the film bounds the interior cooling channel perpendicularly to a plate plane and is tightly connected to the plate-like frame ([0053], Fig. 5).
Regarding claim 12, Schuler discloses all of the claim limitations as set forth above. Schuler further discloses further comprising a spacer arranged between two adjacent battery cells(compressible member 34, Fig. 6, [0054]).
Regarding claim 13, Schuler discloses all of the claim limitations as set forth above. Schuler further discloses   the film is welded or glued to the plate-like frame([0055]).
Regarding claim 15, Schuler discloses all of the claim limitations as set forth above. Schuler further discloses  the inlet and the outlet are arranged on opposite outer edges of the plate-like frame(Fig. 10), the plate-like frame includes longitudinal webs that interconnect the two outer edges(cooling channels 26, Fig. 10), and two collectors are provided that engage about the two outer edges(sealing area 31, Fig. 5, [0034], [0059]).
Regarding claim 18, Schuler discloses all of the claim limitations as set forth above. Schuler further discloses the longitudinal webs are linear or bent or have corners(Fig. 10).
Regarding claim 19, Schuler discloses all of the claim limitations as set forth above. Schuler further discloses the longitudinal webs have openings(Fig. 10).
Regarding claim 20, Schuler discloses all of the claim limitations as set forth above. Schuler further discloses  the cooling frame includes flanges disposed on an outer edge thereof, structured and arranged as positioning aids for the at least two battery cells (support frame 20, Fig. 5).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claim 4 is/are rejected under 35 U.S.C. 103 as being obvious over Schuler, et al. (EP3540845) as applied to claim 1 above in view of Athanikar et al. (US 2020/0203786) as cited in IDS dated 11/6/20.
The applied reference has a common applicant and joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claim 4, Schuler discloses all of the claim limitations as set forth above. Schuler discloses the inlet and the outlet are arranged on a common outer edge of the plate-like frame(Fig. 7), and the plate-like frame includes two opposite longitudinal edges (Fig. 7) with the cooling channel 26 meanders through the cooling frame 24([0051]) but does not explicitly disclose opposite longitudinal edges with first flow-guiding elements projecting to an inside and a central web with second flow-guiding elements projecting to an outside, wherein the second flow-guiding elements project between the first flow-guiding elements.
Athanikar teaches an accumulator arrangement may include a plurality of battery cells respectively having a plurality of bearing surfaces, the arrangement may further include at least one cooling device that may include a plurality of cooling elements through which a cooling fluid is flowable and the at least one cooling device may further include at least one fluid guide tube having at least one fluid guide duct through which the cooling fluid is flowable(abstract).   Athanikar teaches the cooling of the battery cells is to be optimized in the accumulator arrangement ([0005]).  Athanikar teaches two opposite longitudinal edges with first flow-guiding elements projecting to an inside and a central web with second flow-guiding elements projecting to an outside, wherein the second flow-guiding elements project between the first flow-guiding elements(see Fig. A as annotated Fig. 17).

    PNG
    media_image1.png
    474
    621
    media_image1.png
    Greyscale
Fig. A
It would have been obvious to one of ordinary skill in the art to modify the cooling frame of Schuler with opposite longitudinal edges with first flow-guiding elements projecting to an inside and a central web with second flow-guiding elements projecting to an outside, wherein the second flow-guiding elements project between the first flow-guiding elements as taught by Athanikar in order to optimized the cooling of the battery cells.
8.	Claim 14 is/are rejected under 35 U.S.C. 103 as being obvious over Schuler, et al. (EP3540845) as applied to claim 9 above in view of Athanikar et al. (US 2020/0203786) as cited in IDS dated 11/6/20.
The applied reference has a common applicant and joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claim 14, Schuler discloses all of the claim limitations as set forth above. Schuler discloses the inlet and the outlet are arranged on a common outer edge of the plate-like frame(Fig. 7), and the plate-like frame includes two opposite longitudinal edges (Fig. 7) with the cooling channel 26 meanders through the cooling frame 24([0051]) but does not explicitly disclose opposite longitudinal edges with first flow-guiding elements projecting to an inside and a central web with second flow-guiding elements projecting to an outside, wherein the second flow-guiding elements project between the first flow-guiding elements.
Athanikar teaches an accumulator arrangement may include a plurality of battery cells respectively having a plurality of bearing surfaces, the arrangement may further include at least one cooling device that may include a plurality of cooling elements through which a cooling fluid is flowable and the at least one cooling device may further include at least one fluid guide tube having at least one fluid guide duct through which the cooling fluid is flowable(abstract).   Athanikar teaches the cooling of the battery cells is to be optimized in the accumulator arrangement ([0005]).  Athanikar teaches two opposite longitudinal edges with first flow-guiding elements projecting to an inside and a central web with second flow-guiding elements projecting to an outside, wherein the second flow-guiding elements project between the first flow-guiding elements(see Fig. B as annotated Fig. 17).

    PNG
    media_image1.png
    474
    621
    media_image1.png
    Greyscale
Fig. B
It would have been obvious to one of ordinary skill in the art to modify the cooling frame of Schuler with opposite longitudinal edges with first flow-guiding elements projecting to an inside and a central web with second flow-guiding elements projecting to an outside, wherein the second flow-guiding elements project between the first flow-guiding elements as taught by Athanikar in order to optimized the cooling of the battery cells.
Allowable Subject Matter
9.	Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular, the allowable limitation is  at least one of: the film on at least one of the front side and the back side extends at least partly over the two collectors and is tightly connected to the two collectors, and the film covers openings in a region of tabs of the two collectors.
In the instant invention,  the films extend at least partly over the collector and are tightly connected with the same and in this case, the two collectors are initially put over the two opposite outer edges of the frame and a film each is applied to the front side and the back side of the frame and parts of the respective collector, in particular welded on or glued on, only subsequently([0013] US 2021/0143495). In the region of the tabs 20, the collectors 17 a, 17 b each have openings 21 which are covered by the respective film 13, so that a direct contact of the cooling fluid 10 via the film 13 with the tab 20 of the respective pouch cell 2 can take place here([0036]). 
Schuler does not disclose, teach or render obvious at least one of: the film on at least one of the front side and the back side extends at least partly over the two collectors and is tightly connected to the two collectors, and the film covers openings in a region of tabs of the two collectors.
10.	Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular, the allowable limitation is the film on at least one of the front side and the back side extends at least partly over the two collectors and is tightly connected to the two collectors.  The reasons for indication of  allowable subject matter are substantially the same as provided in paragraph 9 above and apply herein.
11.	Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular, the allowable limitation is the film covers openings provided in a region of tabs of the two collectors. The reasons for indication of  allowable subject matter are substantially the same as provided in paragraph 9 above and apply herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724